On Petition for Rehearing
PER CURIAM.
The petition for rehearing disclosed that in copying a portion of the amended complaint in the opinion filed December 22, 1960, this court included a clause which had been stricken therefrom by the trial court. Our said opinion has been amended to eliminate the clause which was stricken. The several grounds set out in the petition for rehearing have been considered and found to be without merit, and the petition is denied.
HORTON, C. J., PEARSON and CARROLL, CHAS., JJ., concur.